UNITED STATES BANKRUTPCY COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
IN RE: )
)
BENJAMIN JOE GIRON, )
)
Debtor, )
)
L&M OKUBO MANAGEMENT & )
SERVICES, LLC, ) Cause No. 20-31151-hem
) Chapter 13
Movant, )
)
vs. )
)
BENJAMIN JOE GIRON, )
)
Respondent. )

ORDER GRANTING L&M OKUBO MANAGEMENT & SERVICES, LLC’S FIRST AMENDED
MOTION FOR RELIEF FROM THE AUTOMATIC STAY REGARDING REAL ESTATE,
5405 MONTOYA DRIVE, EL PASO, TEXAS AND, ALTERNATIVELY,
FOR ADEQUATE PROTECTION, WITH WAIVER OF 30-DAY HEARING
AND REQUEST FOR EL PASO SETTING
On this day, the Court considered L&M OKUBO MANAGEMENT & SERVICES, LLC’s First
Amended Motion for Relief from the Automatic Stay Regarding Real Estate, 5405 Montoya Drive and,

Alternatively, for Adequate Protection, with Waiver of 30-Day Hearing and Request for El Paso Setting.

\\server2012\Public\GBCR_Users\lane20181001\Bankruptcy\L& MOkubo.Giron.OrderMtnReliefFromAutoStay.docx
The Court finds that it has jurisdiction of the subject matter and the parties and that cause exists to grant
relief from the automatic stay of 11 U.S.C §362.

IT IS, THEREFORE, ORDERED that L&M OKUBO MANAGEMENT & SERVICES, LLC is
hereby granted relief from automatic stay of 11 U.S.C §362 to exercise its state law remedies, including,
but not limited to foreclosure, against Debtor’s residential collateral situated at 5405 Montoya Drive, El
Paso, Texas.

IT IS FURTHER, ORDERED, that Debtor shall pay attorney’s fees to L&M OKUBO
MANAGEMENT & SERVICES, LLC in the amount of $1,500.00.

IT IS FURTHER, ORDERED that this Order shall be effective for a period of six (6) months from
the date of entry of this Order whether or not this case is converted or dismissed, and whether or not Debtor
may file another bankruptcy case or bankruptcy petition under any chapter of the United States Bankruptcy
Code during the said six (6) month period.

IT IS FURTHER, ORDERED, that the 14-day post-entry stay of Bankruptcy Rule 4001(a)(3) is

hereby vacated.

###

GUEVARA, BAUMANN, COLDWELL & REEDMAN, LLP
4171 North Mesa Street, Suite B-201

El Paso, Texas 79902

Tel.: (915) 544-6646

Fax.: (915) 544-8305

ZX r
By. (| f@e  \————_

Lane C. Reedman
Texas State Bar No. 16698400

 

Attorneys for L&M OKUBO MANAGEMENT & SERVICES, LLC

\\server2012\Public\GBCR_Users\lane20181001\Bankruptcy\L&MOkubo. Giron.OrderMinReliefFromAutoStay.docx
